Citation Nr: 0505077	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  97-10 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 for the 
cause of the veteran's death as a result of treatment 
provided by a Department of Veterans Affairs Medical Center.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and JU

ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to 
April 1949, and from September 1949 to February 1953.  He 
died in July 1996, and the appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
from an October 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the claims.  

In August 2001, the Board denied the appellant's claims.  She 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In February 2003, the Court vacated the 
Board's August 2001 decision and remanded the case to the 
Board.  

In October 2003, the Board remanded the case for a medical 
opinion and compliance with the Veterans Claims Assistance 
Act of 2000.  The requested development has been completed 
and the Board now proceeds with its review of the appeal.  



FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claims and has notified 
her of the information and evidence necessary to substantiate 
her claims.  

2.  In March 1996, the veteran submitted a claim of 
entitlement to service connection for aspiration pneumonia.  
However, this claim was not adjudicated prior to his death.  

3.  The veteran died in July 1996.  His death certificate 
lists his immediate cause of death as cardiopulmonary arrest 
due to aspiration pneumonia.  Dementia was listed as a 
significant condition contributing to death but not related 
to the immediate cause given.  

4.  The veteran was hospitalized at a VA medical facility at 
the time of his death.  

5.  At the time of his death, the veteran was not service-
connected for any disability.  

6.  At the time of his death, the veteran was in receipt of 
nonservice-connected pension benefits and the record does not 
show that any of these benefits were due and unpaid at the 
time of his death.  

7.  The veteran's fatal aspiration pneumonia and dementia 
were first shown decades post-service; there is competent 
evidence that suggests a link between either condition and 
service.

8.  The medical evidence establishes, by a preponderance of 
evidence, that the veteran's death was due to the natural 
progression of his nonservice-connected aspiration pneumonia, 
and that neither the veteran's death, nor the aspiration 
pneumonia itself, was the result of VA medical treatment.  
CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to 
service, did not cause or contribute substantially or 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 1131, 1310,5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2004). 

2.  The appellant is not entitled to DIC under 38 U.S.C.A. § 
1151 for the cause of the veteran's death due to VA 
treatment.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.358 (2004).  

3.  The requirements for payment of accrued benefits have not 
been met.  38 U.S.C.A. §§ 1151, 5103A, 5107, 5121 (West 
2002); 38 C.F.R. § 3.1000 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The Court's decision in Pelegrini v. Principi, 18 Vet App 
112, 120, 121 (2004) held, in part, that a VCAA notice, 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Review of the VCAA notice letter of March 2004 discloses that 
it complied with all the requirements as described by the 
Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that she should provide 
"any" evidence in her possession pertaining to the claim; 
that she should give VA everything she had pertaining to the 
claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was impossible in this case, because the initial unfavorable 
decision was rendered years before VCAA became effective.  
However, the file reflects a continuous flow of information 
to the appellant.  The rating decisions, statement of the 
case, supplemental statements of the case, as well as March 
2004 VCAA letter and other correspondence, notified the 
appellant and her representative of the status of the 
evidence as it was developed and of the need for 
substantiating evidence from her.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  

The Court and Board have already remanded the case for VCAA 
compliance and the RO has notified the appellant as to what 
is needed to substantiate her claims, in accordance with 
Pelegrini and all applicable law.  The lack of this 
information at the time of the initial unfavorable RO 
decision has been corrected to the extent possible.  Another 
remand would simply delay resolution of the claims, without 
benefit to the appellant.  

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which she adequately 
identified and authorized VA to obtain.  All available, 
relevant Federal records have been obtained.  The RO 
requested the veteran's records from the National Personnel 
Records Center (NPRC) and in June 1980 was told that no 
records were on file, noting that the veteran had fire 
related service.  That is, records for the veteran's period 
of service had been destroyed in a fire, which ravaged the 
records center years earlier.  The RO asked for a further 
search and received a similar answer in August 1980.  

VA records have been obtained.  The veteran's records were 
examined by VA and a medical opinion rendered.  In response 
to a question raised in the joint motion for remand, the 
physician affirmed that he had reviewed all five volumes of 
the claims file.  See also Charles v. Principi, 16 Vet. App. 
370 (2002).  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  See Wensch 
v. Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is extensive factual development, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
further assistance would aid in substantiating claim].  

Further, the appellant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  Analysis of this provision discloses that there are 
three essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2004).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2004).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (2004).  In the case of contributory cause of 
death, it must be shown that a service-connected disability 
contributed substantially or materially to cause death.  38 
C.F.R. § 3.312(c)(1) (2004).  

The provisions of the 38 U.S.C.A. § 1151 (West 2002) provide 
that where any veteran shall have suffered an injury, or an 
aggravation of any injury, as a result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or death of 
the veteran, disability or death compensation shall be 
awarded in the same manner as if such disability or death 
were service connected.  

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow and was not consistent with the plain language 
of the statute.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The Supreme Court 
did not intend to cast any doubt on the regulations insofar 
as they excluded coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment.  Gardner, 115 S. Ct. at 556 n.3.  In sum, the 
Supreme Court found that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA medical treatment and additional disability.  The 
Supreme Court acknowledged that there may be additional 
disability which is not the result of VA treatment, such as 
additional disability due to the natural progress of the 
disability, and that such additional disability is not 
compensable under § 1151.  

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  The regulations 
provided that it was necessary to show that the additional 
disability was actually the result of the disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith. 38 C.F.R. § 3.358(c)(1).  The 
mere fact that aggravation occurred is not sufficient to 
warrant compensation in the absence of proof that it was the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(2).  
Compensation is not payable for the necessary consequences of 
treatment or examination, which are those consequences which 
are certain to result from, or were intended to result from 
the treatment or examination administered.  38 C.F.R. § 
3.358(c)(3).  Compensation is also not payable for the 
continuance or natural progress of the disease or injury for 
which the treatment was authorized.  38 C.F.R. § 3.358(b)(2).  

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by VA treatment or vocational 
rehabilitation, was amended by Congress.  See Section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in Gardner, which 
held that no showing of negligence is necessary for recovery 
under § 1151.  However, that amendment to 38 U.S.C.A. § 1151 
does not apply in this case because the appellant filed her 
claim for compensation under 38 U.S.C.A. § 1151 prior to 
October 1, 1997.  See VAOPGCPREC No. 40-97 (Dec. 31, 1997).  
All § 1151 claims, such as the appellant's claim, which were 
filed before October 1, 1997, must be adjudicated under the 
statutory provisions in effect when Gardner was reviewed by 
the Supreme Court, and under the regulatory provisions 
promulgated by the VA on March 16, 1995.  

As to the claim for accrued benefits, periodic monetary 
benefits authorized under the laws of the VA to which a 
veteran was entitled at his death under existing ratings or 
decision, or those based on evidence in the file at the date 
of death, and due and unpaid for the period not to exceed 2 
years prior to the last date of entitlement as provided, will 
upon the death of such person be paid to his spouse.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

In the case of Jones v. Brown, 8 Vet. App. 558 (1996), rev'd 
sub nom.  Jones v. West, No. 96-7041 (Fed. Cir. Feb. 11, 
1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) construed the provisions of 38 
U.S.C.A. §§ 5121 and 5101(a), and found that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  

General Background.  The appellant contends that she is 
entitled to DIC and accrued benefits under 38 U.S.C.A. § 1151 
because the aspiration pneumonia which caused the veteran's 
death was due to VA medical treatment.  

During his lifetime, the veteran was not service-connected 
for any disability.  Service connection was denied for 
residuals of a head injury and hearing loss by rating 
decisions dated in August 1993 and April 1994.  The veteran 
was informed of these decisions, and did not appeal.  At the 
time of his death the veteran was in receipt of nonservice-
connected pension benefits which were granted in 1996.  
However, the evidence on file does not show that any pension 
benefits were due and unpaid at the time of the veteran's 
death.

A VA Form 21-526, Application for Compensation or Pension, 
was submitted in March 1996, which claimed entitlement to 
service connection for "food pneumonia" incurred in January 
1996, and for brain injury reportedly incurred in 1949.  

The death certificate shows that the veteran died in July 
1996.  The immediate cause of death was listed as 
cardiopulmonary arrest due to aspiration pneumonia.  Dementia 
was listed as a significant condition contributing to death 
but not related to the immediate cause given.  The death 
certificate also reflects that the veteran was hospitalized 
at the VA Medical Center (VAMC) in Fresno, California, at the 
time of his death.  An autopsy was performed (see below for 
summary of autopsy).  

Various VA and private medical records are on file, 
collectively covering a period from January 1976 to the 
veteran's death in July 1996.  These records note treatment 
for various medical problems.  Among other things, these 
records reflect that he underwent a period of VA 
hospitalization in January 1976 for prostatitis, rectal 
bleeding, and status post hepatitis.  No evidence of a head 
or brain injury was noted at the time.  The hospital summary 
shows that the veteran was given a physical examination.  
Neurologic responses were intact and other pertinent findings 
were normal.  

Private medical records from 1991 and 1992 show the veteran 
sought treatment for memory problems, which were attributed 
to dementia/Alzheimer's disease.

The veteran underwent a private urology consultation in April 
1991 for erectile dysfunction.  Follow-up treatments, and 
evaluations of his prostate, are shown by records dated in 
May and June 1991.  

The report of a VA examination for housebound status or 
permanent need for regular attendance shows that the veteran 
was admitted to the Fresno VAMC in January 1996.  His posture 
and general appearance were bedridden, in contractures, non-
verbal, and unable to feed self.  He could not walk without 
assistance of another person.  The diagnosis was severe 
dementia (Alzheimer's type).  

The summary of the VA hospitalization from January to 
February 1996 reflects the veteran's previous admission in 
the Nursing Home Care Unit for a course of respite care, and 
that he had been admitted for another course of respite care 
in that same Unit.  Admission diagnoses were dementia, 
Alzheimer's type, diagnosed since 1989; rectal fistula with 
hemorrhoids; and anemia.  This report noted that, with a 
history of Alzheimer's disease since 1989, the veteran had 
gradually experienced loss of memory and deterioration of his 
cognitive functions and was losing his gait and balance 
stability.  Since 1995, he had not been able to walk and 
spent most of his time in bed.  The veteran's hospital course 
was only remarkable for aspiration of a food particle.  He 
had breathing difficulty after choking on a piece of food, 
for which the nursing staff did a Heimlich maneuver with 
abdominal thrust in order to dislodge the food particle.  The 
veteran was then transferred to his bed, and had no 
difficulty breathing.  Meanwhile, he was suctioned to be sure 
there was no other food particle in his oral cavity.  Follow-
up showed him to be stable on his baseline with no breathing 
difficulty and his lungs looked clear.  Since the incident, 
he had been afebrile with no specific problem and 
specifically no breathing difficulty or continuous cough.  
However, on January 15, he was found to have a temperature 
spike to 103 degrees, and was tachycardic.  He was sent to 
the emergency room, and with a spike of temperature and being 
tachycardiac, he was admitted to the acute care hospital, 
with possible diagnoses of aspiration pneumonia and rule out 
sepsis.  

A county veterans service office medical report is dated in 
February 1996.  A private physician reported that the veteran 
was non-verbal, and bed bound with minimal responsiveness to 
his surroundings.  He had contractures of the arms and legs.  
Treatment was supportive care with the placement of a tube 
into the stomach for nutrition.  The diagnoses were severe 
dementia (Alzheimer's type, since 1989) and decubitus ulcers 
over the left heel and sacral areas.  The prognosis was poor.  

After being evaluated at the acute care hospital for 
swallowing problems and insertion of gastric tube for his 
nutritional support, the veteran was returned to the Nursing 
Home Care Unit, in May 1996.  His condition on admission was 
evaluated as stable.  Admission diagnoses were Alzheimer's 
dementia; status post aspiration pneumonia; history of 
recurrent urinary tract infection; gastric tube feeding; and 
multiple episodes of aspiration, with aspiration pneumonia.  

In an April 1996 rating decision, the RO determined that the 
veteran was entitled to non-service-connected disability 
pension.  It was also determined that he was entitled to 
special monthly pension on account of being in need of the 
regular aid and attendance of another person.  He was not 
entitled to special monthly pension while being maintained at 
government expense.  An incompetency determination was also 
proposed.  

The final VA hospital summary report for the period from May 
1996 to the veteran's death in July 1996 notes, in part, that 
he had had multiple episodes of aspiration pneumonias as well 
as urinary tract infections since his first visit in January 
1996.  Final diagnoses were sepsis, Pseudomonas colonizer 
with frequent aspiration pneumonias, urinary tract infection 
and frequent infections with Pseudomonas, chronic renal 
failure, Alzheimer's dementia, and anemia of chronic disease.  

The autopsy report shows the veteran was transferred to the 
VAMC in May 1996.  He was noted to have a history of 
Alzheimer's dementia, multiple episodes of aspiration 
pneumonia and urinary tract infection.  It was further noted 
that he had been suffering from dementia since 1989.  This 
report also summarized the medical findings and circumstances 
of the veteran's final period of VA hospitalization.  Autopsy 
led to the following anatomic diagnoses: 1) Central nervous 
system: Alzheimer's disease, mild atrophy of frontal lobe; 2) 
Lungs: history of aspiration pneumonia, Pseudomonas 
colonization; 3) Genitourinary system: history of urinary 
tract infection with Pseudomonas; and 4) Cardiovascular 
system: history of coagulase negative staphylococcus aureus 
septicemia treated with vancomycin.  

A medical opinion was obtained from a VA physician, in 
January 2000, regarding whether or not the veteran's death 
resulted from VA medical care or was due to the natural 
progression of his disabilities.  The physician noted that 
the opinion was based on review of the available medical 
evidence in the VA claims folder.  It was noted that the 
veteran died, in July 1996, at the Fresno VAMC of 
cardiopulmonary arrest due to aspiration pneumonia with 
dementia contributing, and that the appellant had alleged 
that his death resulted from his hospitalization care and 
treatment.  The physician's summary of the relevant medical 
evidence and findings included the fact that the veteran 
required total care secondary to long standing Alzheimer's 
dementia and that he was unable to ambulate, was bedridden, 
nonverbal, doubly incontinent, required feeding tube, and 
that he was unable to cough or swallow.  The physician also 
stated that the nursing staff did observe aspiration 
precautions and that the veteran required frequent 
suctioning.  Moreover, the physician stated that death was 
due to aspiration pneumonia which was unavoidable and 
inevitable.  Based on the foregoing, the physician's medical 
conclusion was that death was the result of the natural 
progression of the veteran's disabilities.

In June 2000, the appellant and another lay witness, JU, gave 
sworn testimony to a hearing officer at the RO.  She 
contended that the veteran developed aspiration pneumonia 
because of treatment he received at the VAMC.  She testified 
that she took the veteran to the VAMC in January 1996 for 
respite care, but that she visited him regularly.  Further, 
she testified that she fed him while at the VAMC, except for 
the day a nurse fed him and he started to choke on the food 
he was given.  She asserted that this is what caused the 
veteran to develop aspiration pneumonia.  Moreover, she 
maintained that the veteran had no problems swallowing, or 
with urinary tract infection, prior to his January 1996 VA 
hospitalization.  Also, she and JU criticized the treatment 
the veteran received during his VA hospitalizations.  For 
example, the appellant contended that the veteran was 
supposed to be placed in a sitting position every day, but 
that this was never done.  She testified that when she 
visited the veteran, he was always lying down.  

Medical treatise evidence was also submitted in the form of 
two pages which define Pseudomonas and aspiration pneumonia.  
Among other things, it was stated that serious Pseudomonas 
infections most frequently occur in hospitals, and the 
organism was commonly found in moist areas, such as sinks and 
urine receptacles.  Further, it was stated that the most 
serious infections from Pseudomonas occurred in debilitated 
people whose immune system was impaired by medications, other 
treatments, or disease.  Regarding aspiration pneumonia, it 
was stated, in part, that a mechanical obstruction of the 
airways might be caused by aspiration of particles or 
objects.  It was stated that if an object became stuck high 
in the trachea, the person might be unable to breathe or 
speak.  Moreover, if the object was not removed immediately, 
the person would quickly die.  It was noted that the Heimlich 
maneuver, performed to dislodge the object, could save the 
person's life.  If the object got stuck lower in the airways, 
an irritating chronic cough and recurring infections might 
result.  

Another medical opinion was obtained in March 2004.  The 
physician specified that he had reviewed all five volumes of 
the claims folder.  The physician discussed, at length, the 
veteran's medical history and last hospitalization.  It was 
noted that the veteran's wife wished him to be kept 
comfortable and out of pain and he was placed on a medication 
patch.  He was not intubated and, in July 1996, became 
hypotensive.  His wife was notified about his development and 
options were explained to her, including the need for an 
intensive care unit transfer and the use of pressors and 
central lines to keep blood pressure at life sustaining 
levels.  The wife expressed her wishes that this not be done 
and wished for a do-not-resuscitate order.  Two days later, 
he was pronounced dead, as he was found unresponsive with no 
signs of respiration or cardiac activity.  

The physician noted that the autopsy took account of the 
veteran's history.  Mild brain atrophy was found in the 
frontal lobe.  There was Pseudomonas colonization and urinary 
tract infection with Pseudomonas.  The vascular system 
indicated coagulase-negative Staph with septicemia.  

In summary, the physician found that the veteran died after 
hospitalization from sepsis syndrome with bacterial 
infections relating to the proximate cause being either or 
including: heel ulcer, urinary tract infection or pneumonia.  

The physician further expressed the opinion that during the 
veteran's time in the hospital, he was placed on appropriate 
antibiotics and there is no evidence that he succumbed to 
death due to inherent respiratory illness through aspiration 
pneumonia caused by improper feeding.  In fact, the veteran 
was offered opportunities for further care using invasive 
procedures, including feeding tubes and tracheal intubation, 
as well as intensive care hospitalization, and these were 
denied by his wife.  It appeared to the physician that the 
veteran died of an infectious cause, pneumonia leading to 
sepsis, which was noted to be the most common cause of death 
in people age 65 and greater, due to infectious causes.  The 
doctor went on to write that he had reviewed all volumes of 
the claims folder and found no evidence of deviation from the 
standard of care or of errors resulting in the veteran's 
death.  

Analysis.  In analyzing the record, the Board keeps in mind 
that VA decisions must be based on competent medical 
evidence.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also 38 U.S.C.A. § 5103A (West 2002).  A lay 
witness can provide evidence, but only as to what she has 
actually experienced or observed.  She cannot provide 
competent evidence on medical questions or otherwise provide 
a competent opinion beyond the scope of her training and 
experience.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also 38 C.F.R. § 3.159(a) (2004).  A lay witness' 
assertions of medical causation cannot constitute competent 
evidence.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

With regard to the medical treatise evidence, the Court has 
held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  Sacks 
v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 
Vet. App. 509 (1998) (medical treatise evidence discussed 
generic relationships with a degree of certainty to establish 
a plausible causality of nexus), and Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  In this case, however, the medical 
text evidence submitted by the appellant is not accompanied 
by any medical opinion of a medical professional.  
Additionally, it fails to demonstrate with a degree of 
certainty the relationship between the VA treatment in 
question and the veteran's death.  For these reasons, the 
Board must find that the medical text evidence submitted by 
the appellant does not contain the specificity to constitute 
competent evidence of the claimed medical nexus.  See Sacks, 
11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996)); see Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  

Turning first to the claim for accrued benefits.  At the time 
of the veteran's death, the only monthly benefits he was 
entitled to were non-service-connected pension benefits.  It 
is not claimed, nor does the record show that there were any 
pension benefits which were due but unpaid at the time of the 
veteran's death.  

In March 1996, the veteran filed claims for service 
connection for "food pneumonia" in January 1996 and for 
residuals of a brain injury in 1949.  These claims were 
unadjudicated at the time of the veteran's death.  

Considering the claim of a brain injury in service, the Board 
finds no competent evidence to support such an assertion.  
The Board notes that the veteran re-entered service in 1949 
and served honorably until February 1953.  There is no 
medical evidence dated during this time to suggest that any 
head injury that may have been sustained resulted in any 
residuals disability.  Thereafter, many years passed without 
any competent medical documentation of brain injury 
residuals.  Pertinent findings were normal when the veteran 
was given a general examination in connection with his 
hospitalization for other problems, in 1976.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Therefore, since there is no 
competent medical evidence that the veteran had residuals of 
a brain injury in service, and many years passed without 
competent evidence of impairment, the Board must find that 
the preponderance of evidence is against service connection 
for residuals of a brain injury.  Thus, no accrued benefits 
are payable on that basis.  

Considering the pending claim for service connection for food 
or aspiration pneumonia, there is no competent evidence that 
suggests a nexus between pneumonia, first shown decades after 
service, and any incident of active duty and,  since service 
connection was not in effect for any disability during the 
veteran's lifetime, to include for a brain disorder, there is 
no basis for a grant of secondary service connection.  
38 C.F.R. § 3.310(a) (2004).  

The other avenue for benefits based on pneumonia would be if 
it were the result of VA treatment.  38 U.S.C.A. § 1151.  The 
appellant has asserted, in essence, that the veteran's 
pneumonia was a result of improper feeding at VA facilities, 
in particular, during an incident in January 1996.  However, 
there is no competent support for that claim.  It must be 
noted that the etiology or cause of a medical condition is a 
medical question which requires the opinion and expertise of 
a trained medical professional.  As lay witnesses, the 
appellant and JU, do not have the medical training and 
experience to provide competent evidence as to why the 
veteran developed pneumonia.  See 38 C.F.R. § 3.159(a) 
(2004); see also Espiritu, at 494.  More specifically, they 
do not have the ability to give competent evidence to the 
effect that the veteran's pneumonia was the result of VA 
treatment.  

The Board's review of the file does not disclose any 
competent evidence that the pneumonia was the result of VA 
treatment.  There is competent evidence against the claim.  A 
physician reviewed the complete record and expressed an 
opinion to the effect that the pneumonia was not the result 
of VA treatment.  Thus, the preponderance of competent 
evidence establishes that the pneumonia was not the result of 
VA treatment and it cannot be a basis for benefits under the 
provisions of 38 U.S.C.A. § 1151, for the purpose of accrued 
benefits.  

The analysis of the death benefits claim follows, in part, 
the analysis of the claim for accrued benefits.  There is no 
competent evidence linking the cause of death, aspiration 
pneumonia, to disease or injury during the veteran's active 
service.  The Board further notes that, as far as the 
veteran's dementia is concerned, 1976 hospitalization summary 
and the passage of many years of normal functioning 
demonstrates that any head injury in service was transitory 
in nature and resolved without residual disability.  The many 
years since the injury is evidence against the claim and in 
this case, it is a preponderance of evidence which 
establishes that the veteran's dementia was not the result of 
disease or injury in service.  Maxson.  Dementia was not 
noted until 1989, decades post-service, and the medical 
evidence indicates that the veteran's fatal pneumonia arose 
just prior to his death; there is no competent evidence to 
suggest his dementia or fatal pneumonia was linked to any 
remote incident of service.  Thus, there is no service-
connected disability which could have caused or contributed 
to the veteran's death.  38 C.F.R. § 3.312 (2004).  

Lastly, the medical opinion is to the effect that the 
veteran's death is not the result of VA treatment.  This 
opinion is based on a complete review of the file, including 
the veteran's history, clinical notes, hospital records and 
the autopsy report, as well as the death certificate.  The 
opinion thoroughly explained why the veteran's death was not 
the result of VA treatment.  Since this is a medical opinion 
on a medical question, by a medical professional, it is 
probative and persuasive and it completely outweighs the 
assertions and claims of the lay appellant.  Consequently, 
the Board finds that the preponderance of evidence 
establishes that the veteran's death is not the result of VA 
treatment.  Therefore, death benefits are not payable under 
the provisions of 38 U.S.C.A. § 1151.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); See also, generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).
ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
for the cause of the veteran's death as a result of VA 
treatment is denied.  

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310 is 
denied

Entitlement to accrued benefits is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


